Parker, P. J.:
■ It may be conceded that the verdict in this action was the result of a. compromise, and yet it should not be set aside on that account. It is clear from the evidence that the jurors, individually, might have reached different conclusions as to the exact amount in which the defendant was indebted to the plaintiffs. So, also, they might have reached different conclusions as to the precise amount in which the plaintiffs were indebted to the defendant upon the counterclaim set up by him. ' The determination of the amount of each of those claims depended upon the conclusions which jurors reached as to the property delivered and the values thereof. The amount of the clairii of neither party was so established by t-he evidence that it was fixed and certain, and should have been allowed as matter of law, provided, any liability whatever for the articles sold was found to exist, In this respect the jurors entered upon the consideration of tlie question as if they were attempting to reach a verdict where the damages were unliquidated, and the rule which was adopted in the case of Hamilton v. Owego Water Works (22 App. Div. 573) is applicable, to this ease.
Hor is it established in this case that the verdict was the result of a mode of reaching it which excluded reflection and intelligent judgment. The figuring which was found upon a piece of paper in the jury room by the officer in charge may have- been the method adopted by the jury to reach their verdict. The fact that the result of such figuring is the precise amount' of the verdict suggests that conclusion, But it is by no.means conclusive, or satisfactory jyroo/’ that" such was: the fact. Unless the jurors previously agreed to adopt the result of such mode of figuring as their verdict, the mere. fact that the verdict is identical in amount is not sufficient to disturb it. (28 Am. & Erig. Ency..of Law, 272, and cases there cited.)
The evidence of the officer in charge does- not throw any light whatever upon the question whether or not tire jurors agreed to adopt as their verdict whatever sum such a mode of figuring would produce. He saw two jurors looking at the paper when he went into the room in response -to their call that they had agreed and were ready to go into court and fender their verdict. He knows nothing whatever of who made it or who looked at it prior to their having agreed. One may have made -it and all may have repudi*326ated it as a proper method of reaching a verdict. The brief of the appellant’s counsel shows several ways by which a verdict within a few cents of the amount on the paper .could, have been reached by an intelligent analysis of the evidence and reasonable conclusions deduced thereform. It would be out of place to reproduce such analysis in an opinion, but an examination of the evidence convinces me that the deliberate, judgment of the jurors may have reached a conclusion so very close to the result found upon the paper as to rebut any suggestion arising from the verdict’s being for the precise amount'of such result.
The essence of a wrongful method .of. procedure, viz., an adoption of such method of- figuring to thé exclusion of a deliberate judgment upon the evidence,.is not proven, and, therefore, no ground was shown for setting aside the verdict for the reason assigned in the order appealed from. (See Thomp. Trials, §§ 2602, 2603,2616.)
This motion for a new trial was made not only upon evidence produced after the trial and claimed to show '.an improper procedure on the part of the jury, but also upon the minutes of the judge, under the provisions of section 999 of the Code of Civil Procedure. And it is claimed by the respondents that even though this. court should conclude that the verdict should not be disturbed upon the former ground,, yet it should be set .aside because of errors appearing in such minutes.
Conceding that upon this appeal we are at' liberty to affirm the order should wé discover error in such minutes,, it is clear that the respondents cannot claim that the trial judge has found any error therein. In respect to this part of the record, we are not now called upon to either reverse or affirm him, but to consider the questions as now for the first time presented. In reaching the Conclusion, therefore, that there are no reversible errors to be found in such minutes, we are not constrained by the consideration that we are in opposition to the conclusion.of the judge who was best situated to understandingiy pass upon them,
It is urged upon us that the clear, weight of evidence is to the effect that- no verdict whatever should be found for the defendant. A review of the evidence convinces me that there was a sharp conflict upon the question as to what amount either party was indebted to the other. The assumption by respondents that the value of the *327lumber delivered by plaintiffs was fixed by the contract price, is not sustained, inasmuch as there is evidence tending to show that upon complaint being made by the defendant of its quality, it was agreed that defendant should be liable for no more than it was worth. The evidence was not so clearly preponderating in favor of the plaintiff as to warrant us in interfering with the verdict on that account.
I find no exceptions in the case nor errors of law which would warrant us in setting aside the verdict, and, therefore, conclude that the order appealed from should be reversed.
All concurred.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.